SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 LandAmerica Financial Group, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 514936103 (CUSIP Number) July 30, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule 13d-1(b) oRule 13d-1(c) oRule 13d-1(d) CUSIP No.514936103 13G Page 1 of 5 Pages 1. NAMES OF REPORTING PERSONS:Old Republic International Corporation I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY):36-2678171 2. CHECK THE APPROPRIATE BOX IF A NUMBER OF A GROUP:Not Applicable (a) o (See Instructions) (b)o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION:Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARES VOTING POWER:1,531,741 7. SOLE DISPOSITIVE POWER: 0 8. SHARES DISPOSITIVE POWER:1,531,741 9. AGGREGATE AMOUNT BENEFICIALY OWNED BY EACH REPORTING PERSON: 1,531,741 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9: 9.9% 12. TYPE OF REPORTING PERSON (See Instructions):HC Item 1(a).Name of Issuer: LandAmerican Financial Group, Inc. Item 1(b).Address of Issuer’s Principal Executive Offices: 5600 Cox Road, P.O.
